Citation Nr: 0808437	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-31 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a thyroid 
disability, currently rated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Son and Friend

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1988 to March 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio that denied the appellant's claim of 
entitlement to a rating in excess of 60 percent for her 
thyroid disability as well as her claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disability.  The appellant 
thereafter moved from Ohio and the Jackson, Mississippi RO 
certified the case to the Board.

In January 2008, a videoconference hearing was held between 
the Jackson RO and the Board in Washington, DC before the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  At that hearing, the appellant submitted additional 
evidence concerning her claims; this evidence consisted of 
documents from the Cuyahoga County Office of Human Resources 
and a written statement from a friend of the appellant.  The 
appellant also submitted a written waiver of review of that 
evidence by the agency of original jurisdiction and therefore 
referral to the RO of evidence received directly by the Board 
is not required.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The appellant's thyroid disability is manifested by 
complaints of fatigue, emotional instability/mental 
disturbance, tachycardia and heat intolerance, but it is not 
productive of thyroid enlargement, eye involvement, loss of 
weight, sympathetic nervous system, cardiovascular or 
gastrointestinal symptoms, cold intolerance or bradycardia.

2.  The disability picture caused by the appellant's thyroid 
disability is not so unusual as to render the application of 
the regular schedular rating provisions impractical.

3.  The appellant's only service-connected disability is a 
thyroid disability evaluated as 60 percent disabling.

4.  As self-reported on the June 2002 VA Form 21-8940, the 
appellant has three years of college education and experience 
as a computer technician and as a computer network 
administrator.

5.  The appellant's service-connected disability does not 
prevent substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 60 percent for the appellant's service-connected 
disability have not been more nearly approximated at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 
3.321, 3.159, 4.1, 4.2, 4.7, 4.119, Diagnostic Codes 7900, 
7903 (2007).

2.  The requirements for a total evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.1-4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The appellant was notified of the information necessary to 
substantiate the increased rating claim and the TDIU claim by 
correspondence dated in July 2002.  This document informed 
the recipient of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  The letter essentially 
asked the appellant to submit evidence she had in her 
possession to support the claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
While the RO did not provide such notice to the appellant, 
because the increased rating and TDIU claims are being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant are not relevant.  In 
addition, because the Board has considered the severity of 
the thyroid disability from the date of the claim, such 
information is not applicable to this issue.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
appellant was provided with such notice in the July 2002 VA 
letter in which she was told that medical evidence or other 
evidence of an increase in persistent or recurrent symptoms 
of her disability was needed.  She was also provided with the 
requirements for a showing of TDIU.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The appellant was provided with such general notice in the 
March 2003 rating which was subsequently redone in the July 
2004 Statement of the Case (SOC).  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided with such notice in the July 2004 SOC.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  
This information was conveyed to the appellant in the July 
2002 VA letter.

While the appellant was not provided with a list of the 
medical findings required for a 100 percent evaluation under 
the pertinent Diagnostic Code in the July 2002 RO letter or 
in a subsequent notice letter sent in January 2006, such a 
list was provided in the July 2004 Statement of the Case 
(SOC).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that an SOC or a 
Supplemental Statement of the Case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Here, readjudication was provided in the 
December 2005 SSOC and in the January 2007 SSOC.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the increased rating claim or 
the TDIU claim after the initial decision by the AOJ, did not 
affect the essential fairness of the adjudication because the 
appellant could be expected to understand what was needed to 
establish her claims from the various notice letters sent to 
her by the RO.  The appellant was informed of the evidence 
and information needed to establish entitlement to an 
increased rating for her thyroid disability, as well as for 
TDIU.  

Any defect in notice in this case has been cured by actual 
knowledge on the part of the appellant that evidence of the 
existence an increase in the severity of service-connected 
disability and an inability to work due to service-connected 
disability and actual knowledge that she should provide such 
evidence.  For example, during the April 2005 personal 
hearing at the RO, the appellant's representative declared 
that the appellant would be providing testimony that her 
symptoms were considerably worse in severity and that they 
were having a significant impact on her ability to maintain 
and sustain substantially gainful employment.  Furthermore, 
during the January 2008 videoconference hearing, testimony as 
to the effect of the appellant's service-connected disability 
on her everyday life was provided not only by the appellant, 
but also by her son and a friend.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for either one of the 
appellant's claims.

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted: (1) based on the communications sent 
to her over the course of this appeal and her responses, she 
clearly has actual knowledge of the evidence she is required 
to submit and needed to substantiate her claims; and (2) 
based on her contentions she is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).

The correspondence provided to the appellant included the 
criteria for establishing an increased rating for her thyroid 
disability and for TDIU.  The appellant was notified as to 
what the evidence had to show to support each of these 
claims.  Consequently, the Board finds that adequate notice 
has been provided, as the appellant was informed about what 
evidence is necessary to substantiate the elements required 
to establish entitlement to the benefits the appellant seeks.  
In addition, the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims and she has been given ample time to respond.  The 
hearing testimony and lay statements submitted in support of 
her claims by the appellant reflect cognizance of the 
requirements for an increased rating, as well as entitlement 
to TDIU benefits.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as any timing error did not affect the essential 
fairness of the adjudication.  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R.  
§ 3.159.  The RO obtained and/or reviewed VA and private 
medical treatment records.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and she was supplied with 
the text of 38 C.F.R. § 3.159.  The appellant did not provide 
any information to VA concerning available treatment records 
that she wanted the RO to obtain for her that were not 
obtained.  The appellant was afforded VA medical 
examinations.  The appellant was also afforded the 
opportunity to provide testimony at an RO hearing and at a 
Board hearing.  The appellant was given more than one year in 
which to submit evidence after the RO gave her notification 
of her rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for an increased rating for her thyroid 
disability, as well as the evidence needed to establish 
entitlement to TDIU benefits, plus notice of the assistance 
VA would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Proceeding 
with this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

The appellant contends that her thyroid disability is more 
severe than is contemplated by the currently-assigned rating.  
She maintains that she is unable to work due to that 
disability.  The appellant testified at her April 2005 
personal hearing at the RO that a medication she was taking 
helped her to concentrate better and helped her to remember 
better.  She said that without the medication, her 
concentration and memory were worse.  The appellant also 
testified that she sometimes would note a sudden fluttering 
of her heart.  She said that her private doctor had told her 
that her thyroid was not working properly.  The appellant 
stated that her weight would go up and down; she also 
reported gastrointestinal problems.  She said that she had 
had to leave each of her last couple of jobs because of 
memory, concentration and fatigue problems that made her 
unable to perform her job duties.  The appellant stated that 
she did not get Social Security disability benefits and that 
she was home-schooling her three children.  

The appellant provided similar testimony at her January 2008 
videoconference Board hearing.  Her son and a friend also 
testified at that hearing.  The friend testified that the 
appellant had trouble finishing thoughts, that she had to 
watch the foods that she ate and that she experienced 
shortness of breath.  The son testified that the appellant 
had a hard time cooking and cleaning.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Increased rating claim

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7. 

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The appellant's thyroid disability has been evaluated as 
hyperthyroidism under 38 C.F.R. § 4.119, Diagnostic Code 
7900.  Pursuant to that Diagnostic Code, a 100 percent rating 
is provided where there is thyroid enlargement, tachycardia 
(more than 100 beats per minute), eye involvement, muscular 
weakness, loss of weight, and sympathetic nervous system, 
cardiovascular or gastrointestinal symptoms.  38 C.F.R. 
§ 4.119, Diagnostic Code 7900. 

The Board will also consider the provisions for 
hypothyroidism.  Hypothyroidism is evaluated using the 
criteria under Diagnostic Code 7903.  Under that Diagnostic 
Code, a 100 percent rating is warranted for cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness. 

Review of the medical evidence of record reveals that the 
appellant has been treated at both private and VA facilities.  
Between May 2002 and November 2006, the appellant's weight 
varied from 150 to 179 pounds, with most readings between 165 
and 175.  A September 2002 VA treatment note indicates that 
the appellant was receiving counseling for weight reduction; 
her usual weight was described as 165 pounds, with her ideal 
weight being 120 pounds.  

Review of the medical evidence of record also reveals that 
the appellant's pulse rate varied between 66 beats per minute 
and 120 beats per minute.  Most readings fell into the 68 to 
90 range for that period.  

The appellant underwent a VA medical examination in June 
2004; the examiner reviewed the appellant's claims file.  The 
examiner noted the presence of borderline tachycardia.  The 
appellant's thyroid was not palpable.  There was no tremor.  
There was no myxedema.  The appellant exhibited full strength 
in both upper and both lower extremities.  The examiner 
stated that the appellant currently appeared to be euthyroid 
and rendered a diagnosis of hypothyroidism.

The appellant was evaluated in a VA endocrine clinic in 
November 2004; the endocrinologist noted that the appellant 
had arrived carrying a large purse and two duffle bags filled 
with record files.  The appellant was also described as quite 
thoughtful and referring to reams of notes.  No ocular 
symptoms were exhibited by the appellant.  There was no 
tremor.  The appellant's thyroid was not palpable.  The 
endocrinologist stated that the appellant was euthyroid.  The 
endocrinologist engaged in a lengthy discussion with the 
appellant about thyroid function and pathology.  The 
endocrinologist explained to the appellant that fibromyalgia 
and chronic fatigue syndrome are not related to her type of 
thyroid disease and are not caused by thyroid disease.

In September 2005, the appellant had a VA optometry 
consultation.  After an examination, the clinical assessment 
was compound myopic astigmatism in both eyes with presbyopia 
and hypothyroid without ocular symptoms.

The appellant underwent another VA medical examination in 
October 2005; the examiner reviewed the appellant's claims 
file.  The appellant reported having fatigability and said 
that she was not working.  She complained of difficulty 
concentrating and short term memory loss and she reported 
heat intolerance occurring two to three times per week.  The 
examiner indicated that the appellant had no neurological, 
cardiovascular or gastrointestinal symptoms.  The appellant 
said that her weight fluctuated by 15 to 20 pounds; she said 
that her weight for the previous two months had been 168 
pounds.  On physical examination, the appellant's thyroid was 
of normal size.  There was no tremor.  There was no myxedema.  
No eye problems were noted on examination of the eyes.  The 
appellant exhibited 5/5 strength in both upper and both lower 
extremities.  The examiner rendered a diagnosis of 
hypothyroidism.  

In November 2006, the appellant was again evaluated in a VA 
endocrine clinic; she complained of chronic fatigue, 
cognitive problems, slowness, not being able to communicate 
verbally, being unable to recall information and feeling 
tired after eating.  She also complained of numbness, 
tingling, weakness and pain in her muscles and joints.  The 
review of systems revealed that the appellant's weight was 
stable and that she occasionally had palpitations when 
nervous.  The appellant had a normal eye examination.  A 
follow-up note stated that, since 2004, the appellant had 
failed to obtain any of the ordered thyroid function tests 
and that she did not keep follow-up appointments or follow 
the plan outlined in the November 2004 care plan.  The 
endocrinologist stated that it was impossible to state 
whether the appellant was currently euthyroid because she 
refused to have the necessary tests performed.  The 
endocrinologist further stated that it was highly unlikely 
that the appellant's numerous somatic complaints were related 
in any way to her treated thyroid disease.  The 
endocrinologist also stated that there was no determined 
reason that the appellant could not be employed.

Absent clinical indications of thyroid enlargement, eye 
involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular or 
gastrointestinal symptoms for hyperthyroidism or cold 
intolerance, muscular weakness, cardiovascular involvement or 
bradycardia for hypothyroidism, a higher rating is not 
warranted.  These findings have not been demonstrated in the 
objective clinical evidence of record.  Thus while at least 
some of the requirements (mental disturbance, tachycardia) 
for a 100 percent rating are met, they are not all met.  The 
Board notes that this case is distinguishable from the 
situation in Mauerhan v. Principi, 16 Vet. App. 436 (2002), 
where the Court found that the use of the term "such as" in 
the rating criteria demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Here, the criteria enumerated for the 100 percent 
rating for hyperthyroidism are stated in the conjunctive, 
i.e. thyroid enlargement, tachycardia, eye involvement, 
muscular weakness, loss of weight, and sympathetic nervous 
system, cardiovascular or gastrointestinal symptoms.  
38 C.F.R. § 4.119, Diagnostic Code 7900.  The same is true of 
the 100 percent evaluation under Diagnostic Code 7903 (cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance, bradycardia and sleepiness).  

Therefore, the Board believes that thyroid enlargement, eye 
involvement, muscular weakness and sympathetic nervous 
system, cardiovascular and gastrointestinal symptoms must be 
shown in conjunction with tachycardia.  Likewise, cold 
intolerance, muscular weakness, cardiovascular involvement 
and bradycardia must be shown in conjunction with mental 
disturbance and sleepiness.  There is no clinical evidence of 
record that the appellant has experienced any weight gain or 
loss outside of a fairly consistent range of approximately 15 
pounds and the appellant has been in counseling to lose 
weight.  While the appellant has reported muscular weakness, 
there is no clinical evidence of any loss of muscle strength.  
Likewise, each of the listed symptoms must be shown for the 
higher 100 percent evaluation and there is no clinical 
evidence of any cardiac or cardiovascular involvement.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].  Because the criteria required for a rating 
in excess of 60 percent have not been shown, the Board finds 
that such a rating is not warranted.

In finding the currently assigned 60 percent evaluation is 
appropriate, the Board notes that the medical evidence shows 
the appellant continues to take thyroid medication and that 
she complains of fatigue, heat intolerance, tachycardia, 
sleepiness and mental disturbance.  However, these symptoms 
are already contemplated in the 60 percent rating.  Absent 
clinical evidence of symptoms such as muscular weakness and 
cardiovascular involvement, a higher evaluation is not for 
application.  As such, the requirements for a 100 percent 
rating under Diagnostic Code 7900 or Diagnostic Code 7903 
have not been met. 

Examining the evidence summarized above, the medical evidence 
of record shows that the appellant's thyroid disability 
symptomatology does not approximate the schedular criteria 
for an evaluation in excess of 60 percent.  The functional 
limitations caused by the thyroid disorder are contemplated 
in the evaluation that is represented by the current 60 
percent rating.  

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the thyroid disability 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected thyroid disability addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there is a higher rating of 100 percent for thyroid 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for her service-connected thyroid disability, 
and she has not demonstrated marked interference with 
employment due to that disability.  

There is no objective evidence of any symptoms due to the 
service-connected thyroid disability that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

B.  TDIU claim

The appellant argues that she is unable to work due to her 
service-connected thyroid disability, and that there is ample 
evidence to support her claim for TDIU.  She contends that 
she is unable to work because her thyroid disability has 
severely compromised her memory and her ability to 
concentrate.  The appellant has testified that she is not in 
receipt of Social Security disability benefits.

Review of the evidence of record reveals an April 2005 VA 
social work note in which the appellant decided not to 
participate in Chapter 31, opting to obtain a child care 
license through the county.  She stated that she already had 
at least three persons interested in her services.  During 
her January 2008 videoconference hearing, the appellant said 
that she had tried to do some babysitting, however she had to 
give it up.  The appellant also testified during her April 
2005 RO personal hearing that she was home-schooling her 
three children ages 8, 9 and 14.  

The August 2001 report of a neuropsychological evaluation of 
the appellant included testing that indicated that she had an 
attention deficit disorder with predominantly inattentive 
features.  She also demonstrated a subset of cognitive 
deficits associated with problems of mental orientation in 
space.  The examining neuropsychologist opined that the 
appellant's cognitive deficits were not related to her 
thyroid disability.  The examiner concluded that it was not 
surprising, based on the appellant's cognitive deficits, that 
she was having difficulties functioning as a network 
administrator.  He noted that the appellant would likely need 
others to assist her with the daily management and 
organization of a business and recommended job coaching for 
her.

The evidence of record also contains medical records 
indicating that the appellant has been diagnosed with 
fibromyalgia and chronic fatigue syndrome (CFS).  A September 
2004 handwritten letter from the manager of the Women 
Veterans' Program states that the appellant has these two 
lifelong conditions and that she is unable to maintain 
gainful employment.  Documents from the Cuyahoga County 
Office of Human Resources indicate that the appellant had 
been found to be unable to work due to muscle tenderness and 
fatigue.  It was note that the appellant would be followed by 
'Rheumatology'.  

The evidence of record contains a November 2004 written 
statement from one of the appellant's private treating 
physicians in which the doctor said that the success of the 
appellant's prescribed drug regime was evidenced by her 
desire to return to work.  He did not contraindicate that 
plan.

As noted in the previous section, in November 2006, a VA 
endocrinologist stated that it was highly unlikely that the 
appellant's numerous somatic complaints were related in any 
way to her thyroid disability.  The endocrinologist further 
stated that there was no determined reason that the appellant 
could not be employed.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The medical evidence of record indicates that the appellant 
has attention deficit disorder, CFS and fibromyalgia.  These 
conditions are in addition to her service-connected thyroid 
disability.  A rating in excess of 60 percent for the thyroid 
disability has been denied on both a schedular basis and an 
extraschedular basis, as discussed above.  

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for one disability - the thyroid disability which is 
assigned a 60 percent evaluation.  Thus, the afore-mentioned 
requirement for a single rating of 60 percent or higher has 
been met.

Nevertheless, the Board must also determine whether the 
appellant is unable to secure or follow a substantially 
gainful occupation as a result of her service-connected 
thyroid disability.  The evidence of record, however, does 
not show that the appellant is unable to secure or follow a 
substantially gainful occupation due to the thyroid 
disability.  There is evidence in the medical records that 
show that the appellant is totally disabled due to her 
fibromyalgia and CFS.  There are extensive treatment records 
for these conditions.  In addition, the appellant has 
presented testimony that she is incapable of sustaining a 
train of thought.  However, her testimony, at both the April 
2005 hearing and the January 2008 videoconference hearing, 
indicates that she is very capable of engaging in extended 
verbal interaction while marshalling many facts about her 
medical history and complex medical topics. 

The evidence also shows that there is clinical disagreement 
over whether the appellant is or is not able to work.  
However, assuming that she cannot work, the evidence of 
record indicates that the appellant is unemployable due to 
her attention deficit disorder, her fibromyalgia and her CFS; 
these are all non-service connected disorders.  There is also 
no evidence showing that the veteran stopped working due to 
her thyroid disability. 

As previously noted, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability" is made.  38 C.F.R. § 3.321(b)(1).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The fact that a veteran was unemployed is not enough.  The 
question is whether her service-connected disorder without 
regard to her nonservice-connected disorders or lack of work 
skills or advancing age made her incapable of performing the 
acts required by employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The appellant has not presented, nor has 
the Board found, circumstances that have placed this 
appellant in a different position than other veterans rated 
60 percent disabled.  For a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which takes the claimant's case outside 
the norm.  See 38 C.F.R. §§ 4.1, 4.15; Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The appellant's single disability has 
not been, in the Board's determination, so severely disabling 
as to have rendered her or the average person similarly 
situated unable to secure or follow substantially gainful 
employment, nor does the evidence of record reflect that the 
thyroid condition would render her individually unable to 
follow a substantially gainful occupation.  

In reaching this conclusion, the Board has considered 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provide 
that, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disability, the Board finds that the appellant could perform 
gainful employment.  Therefore, the Board finds that she is 
not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.

Accordingly, the Board finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the disability level for the appellant's service-
connected thyroid disability, and that the grant of an 
extraschedular evaluation at any time for that disability - 
under either 38 C.F.R. § 3.321(b) or § 4.16(b) - is not 
warranted.

In considering the appellant's entire clinical history, the 
Board is unable to conclude that she is precluded from all 
forms of substantially gainful employment solely because of 
her service-connected thyroid disability.  Accordingly, the 
benefit sought on appeal is denied.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable, and a total disability evaluation 
based on individual unemployability claim is denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

An evaluation for the thyroid disability in excess of 60 
percent is denied.

TDIU is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


